Citation Nr: 0405984	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right knee.

2.  Entitlement to service connection for residuals of an 
injury to the right arm.

3.  Entitlement to service connection for residuals of an 
injury to the right leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
August 1953.

This case comes to the Board of Veteran's Appeals (Board) on 
appeal from an 
April 2002 decision by the RO in Pittsburgh, Pennsylvania, 
which denied service connection for residuals of an injury to 
the right knee, right arm and right leg.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
claimant if further action is required.  


REMAND

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003).  The record does 
contain correspondence to the veteran dated June 2001and 
August 2001, which informed him of the VCAA and addressed the 
VCAA notice and duty to assist provisions as they pertain to 
the claim currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003), requiring VA to explain what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Because the veteran's service medical records appear to have 
been destroyed by fire in July 1973 at the National Personnel 
Records Center, VA has a greater duty to assist him in 
completing his claim.

During an October 2003 travel Board hearing, the veteran 
testified that in 1951, during his period of active service, 
he was involved in a motorcycle accident and was treated at a 
private hospital in Nashville, Tennessee.  He could not 
recall the name of the hospital; however, a September 2002 
statement received from the veteran noted that he was treated 
at St. Thomas Hospital in Nashville, Tennessee.  The RO 
should obtain all the veteran's private treatment records 
from St. Thomas Hospital in Nashville, Tennessee, dated in 
1951.  

The veteran also testified that in 1998 he received cortisone 
shots in his right knee due to intense knee pain.  He could 
not remember the name of the doctor that treated him.  In 
addition, he reported treatment from 1998 to 2002 at 
Allegheny Hospital for a right knee replacement.  The 
undersigned Veterans Law Judge agreed to hold the record open 
for 60 days so the veteran could provide us with the correct 
names and addresses of all health care providers which 
treated him.  There is no indication that this information 
has been received.  The RO should ask the veteran to provide 
the names, addresses and approximate dates of treatment for 
any health care providers, VA or non-VA, which have treated 
him for a right knee, right arm or right leg disorder and the 
RO should obtain all the veteran's treatment records from 
Allegheny Hospital in Pittsburgh, Pennsylvania.

The veteran also testified that he had treatment at 
University Drive VA medical center (VAMC) in Pittsburgh, 
Pennsylvania.  The RO should obtain all the veteran's 
treatment records from the VAMC in Pittsburgh, Pennsylvania, 
dated January 2001 to the present. 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including 
the duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing benefits and 
entitlements at issue, is not 
acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a right knee, right arm 
or right leg disorder.  After the 
releases are signed, the RO should 
obtain and associate with the claims 
folder all of the veteran's clinical 
records including those from St. Thomas 
Hospital dated 1951, all records from 
Allegheny Hospital in Pittsburgh, 
Pennsylvania, dated 1998 to 2002 and 
records from the VAMC in Pittsburgh, 
Pennsylvania, dated January 2001 to the 
present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




